     Case 2:20-cv-00146 Document 44 Filed 08/27/20 Page 1 of 17 PageID #: 462



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


AMBER D. HALL,

              Plaintiff,

v.                                         Civil Action No. 2:20-cv-00146

GESTAMP WEST VIRGINIA, LLC,
BARRY HOLSTEIN, KENNETH SUPRENANT,
and SCOTT HUGHES,

              Defendants.


                        MEMORANDUM OPINION AND ORDER


              Pending are six motions from the parties concerning

the plaintiff’s request for leave to file an amended complaint.



                                I.    Background


              The plaintiff initiated this civil action in the

Circuit Court of Kanawha County, West Virginia on or about April

18, 2018.      See ECF No. 1-2 at 18-27 (“Compl.”).         The plaintiff

was employed at the Gestamp West Virginia, LLC (“Gestamp”)

facility in South Charleston, West Virginia from February 2014

until her termination on April 25, 2017.            Id. ¶ 1.    The

complaint does not enumerate specific counts or causes of

action.     Instead, the plaintiff alleges that she was “illegally

targeted for termination due to her medical leave and issues
  Case 2:20-cv-00146 Document 44 Filed 08/27/20 Page 2 of 17 PageID #: 463



with PTSD anxiety and her gender,” and that her termination due

to her “disability and/or gender is a violation of the West

Virginia Human Rights Act.”      Id. ¶¶ 71-72.     The plaintiff, in

her complaint, also purports to reserve the “right to amend to

allege claims for violations of public policy, namely relation

[sic, retaliation?] for plaintiff complaints, her taking leave

to address medical concerns, complaints of sexual harassment,

and violations of the Equal Pay Act.”        Id. ¶ 75.


           The defendants removed the action from state court on

February 21, 2020 pursuant to 28 U.S.C. §§ 1441(a) and 1446

based on the federal question jurisdiction of this court under

28 U.S.C. § 1331.    See ECF No. 1.      Although the plaintiff’s

complaint does not specifically plead any cause of action

arising under federal law or the United States Constitution, the

plaintiff testified in a deposition on February 6, 2020 while in

state court that she was alleging that Gestamp retaliated

against her and terminated her for taking leave under the Family

Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. § 2601 et seq.

See ECF No. 1-2 (“Dep. Tr.”) at 86:2-13, 88:22 to 89:1, 98:11-

18.   Defendants thereupon promptly removed.


           The plaintiff filed a motion to remand on March 16,

2020.   See ECF No. 5.    The court denied the motion on April 20,

2020:



                                     2
    Case 2:20-cv-00146 Document 44 Filed 08/27/20 Page 3 of 17 PageID #: 464



             Based on the plaintiff's unequivocal deposition
             testimony affirming an FMLA claim, coupled with the
             broad reservation in her complaint of the right to
             amend in order to allege claims for violations of
             public policy, including retaliation and taking leave
             to address medical concerns, all found in a complaint
             replete with references to the FMLA, the court finds
             that removal based on federal question jurisdiction
             was proper.

ECF No. 9 at 14.


             Pursuant to this court’s scheduling order entered on

April 9, 2020, the parties were given until April 24, 2020 to

file any motions to amend the pleadings. 1          None were timely

filed.    Instead, the plaintiff attempted to amend her complaint

via motions filed on June 25, 2020 and June 26, 2020, although

plaintiff’s memorandum in support of the motions to amend was

not filed for either motion until July 20, 2020.            See ECF Nos.

19, 21.    The parties filed four other motions that relate

directly or indirectly to the plaintiff’s motions for leave to

file an amended complaint.        See ECF Nos. 28, 29, 35, 39.




1 The parties filed their Rule 26(f) Report with proposed dates
on April 3, 2020. See ECF No. 7. In the Rule 26(f) Report, the
parties requested that the deadline to amend the pleadings be
April 10, 2020 for the plaintiff, and April 24, 2020 for the
defendants. See id. at 1. The court allowed both parties until
April 24, 2020 to amend the pleadings, which is more time than
the plaintiff had initially requested.


                                       3
  Case 2:20-cv-00146 Document 44 Filed 08/27/20 Page 4 of 17 PageID #: 465



                          II.    Legal Standard


           Rule 15 of the Federal Rules of Civil Procedure

provides that “a party may amend its pleadings only with the

opposing party’s written consent or the court’s leave,” and that

the “court should freely give leave when justice so requires.”

Fed. R. Civ. P. 15(a)(2).       The court should freely allow such

motions, unless it is apparent or declared that (1) the movant

has acted with undue delay, (2) the movant has acted with “bad

faith or dilatory motive,” (3) there has been a “repeated

failure to cure deficiencies by amendments previously allowed,”

(4) granting such motion would cause undue prejudice to the non-

moving party, or (5) granting such motion would be futile.              See

Foman v. Davis, 371 U.S. 178, 182 (1962).         Delay alone is not a

sufficient reason to deny leave to amend; the delay must be

accompanied by prejudice, bad faith, or futility.           Johnson v.

Oroweat Foods Co., 785 F.2d 503, 509–10 (4th Cir. 1986).


           Rule 16 governs the content and issuance of scheduling

orders in federal civil cases.       See Fed. R. Civ. P. 16.       “A

schedule may be modified only for good cause and with the

judge's consent.”    Id. 16(b)(4); McMillan v. Cumberland Cty. Bd.

of Educ., 734 F. App'x 836, 845 (4th Cir. 2018); see also L.R.

Civ. P. 16.1(f)(1).     “[A]fter the deadlines provided by a

scheduling order have passed, the good cause standard must be


                                     4
     Case 2:20-cv-00146 Document 44 Filed 08/27/20 Page 5 of 17 PageID #: 466



satisfied to justify leave to amend the pleadings.”              Nourison

Rug Corp. v. Parvizian, 535 F.3d 295, 298 (4th Cir. 2008).               The

“touchstone” of the good cause requirement is “diligence” such

that “only diligent efforts to comply with the scheduling order

can satisfy Rule 16’s good cause standard.”            Faulconer v. Centra

Health, Inc., 808 F. App'x 148, 152 (4th Cir. 2020) (citing Kmak

v. Am. Century Cos., Inc., 873 F.3d 1030, 1034 (8th Cir. 2017)).

If the movant has not been diligent in meeting deadlines in the

scheduling order, “then other factors – including the presence

or absence of prejudice to the other party – generally will not

be considered.”       Id. (citing Kmak, 873 F.3d at 1034).



                                III. Discussion


A.      Plaintiff’s Motions for Leave to File Amended Complaint
        (ECF Nos. 19 & 21) & Defendant’s Motion to Strike
        Plaintiff’s Memorandum of Law (ECF No. 29)


              The plaintiff filed a Motion for Leave to File Amended

Complaint or in the Alternative, Plaintiff’s Second Motion to

Remand on June 25, 2020.         See ECF No. 19.     The plaintiff filed a

nearly identical motion the next day, on June 26, 2020.               See ECF

No. 21.     In both motions, the plaintiff objects to the removal

of this action from state court because she contends that she

has not alleged a cause of action under the FMLA.              See id. ¶ 6.

The action was removed based on the plaintiff’s testimony that


                                        5
  Case 2:20-cv-00146 Document 44 Filed 08/27/20 Page 6 of 17 PageID #: 467



an FMLA claim may be forthcoming, so the plaintiff requests

leave to amend her complaint to ensure that the FLMA claims are

plead as counts.    See id. ¶ 7, 10.      The plaintiff alleges that

amending the complaint to add the FMLA claims does not prejudice

the defendants because the merits of the FMLA action against all

potentially liable parties would be presented “early in this

proceeding” and adverse parties would have “ample time to meet

the issues as this case is in its infancy.”         See id. ¶¶ 8-9.

Furthermore, if the plaintiff were barred from bringing FMLA

claims, which were the basis for removal, then the plaintiff

argues that the case must be remanded to state court.           See id.

¶ 11.


           The plaintiff filed an amended complaint as an exhibit

to the second of her motions.       See ECF No. 22 (“Am. Comp.”).

The amended complaint alleges substantially the same facts as

the original complaint, with minor changes to details.            The

amended complaint enumerates seven counts: (1) violations of the

West Virginia Human Rights Act based on gender, disability, and

failure to accommodate disability; (2) retaliatory

discrimination; (3) a violation of the West Virginia Human

Rights Act based on quid pro quo sexual harassment; (4)

violation of the West Virginia Human Rights Act based on sexual

harassment for a hostile work environment; (5) violation of




                                     6
    Case 2:20-cv-00146 Document 44 Filed 08/27/20 Page 7 of 17 PageID #: 468



public policy, namely, 29 U.S.C. § 2612(a)(1) 2 and workplace

safety policies, for retaliatory discharge or adverse action;

(6) interference with FMLA rights; and (7) wrongful termination

and retaliatory discharge in violation of the FMLA.             See id.

¶¶ 77-133.


             Gestamp filed a response in opposition to the

plaintiff’s motions for leave to file an amended complaint on

July 9, 2020 in which it argues that the plaintiff’s motions

should be denied because the plaintiff has failed to demonstrate

good cause under either Rule 15(a)(2) or Rule 16, and because

the amended complaint would be futile and prejudicial to the

defendants.     See ECF No. 25 at 5-13.       The plaintiff did not file

a reply to Gestamp’s response.


             The plaintiff did not file a memorandum of law in

support of her motions until July 20, 2020, which was twenty-

five (25) days after the first motion was filed and just eleven

(11) days before discovery closed on July 31, 2020.             See ECF No.

27.    In this memorandum, plaintiff’s counsel alleges for the

first time that he missed the deadline to amend the complaint

due to the ongoing COVID-19 pandemic and because he understood




2 Section 2612(a)(1) entitles an eligible employee to twelve (12)
workweeks of leave for specified reasons under the FMLA,
including a serious health condition of the employee.


                                       7
    Case 2:20-cv-00146 Document 44 Filed 08/27/20 Page 8 of 17 PageID #: 469



that the timeframe to file an amended complaint may have expired

while he was awaiting the court’s ruling on the motion to

remand. 3   See id. at 9.     The court notes that there is no basis

for counsel’s failure to understand the time by which an

amendment was to be filed inasmuch as it was specified in the

scheduling order as April 24, 2020, a date after the court’s

order denying remand was entered on April 20, 2020.


             The plaintiff asserts that her original complaint

alleges “claims of wrongful termination including but not

limited to: Violations of the West Virginia Human Rights Act

(Failure to Accommodate, Disability Discrimination, Gender

Discrimination), Public Policy Violations, and Sexual

Harassment.”     See id. at 9.     The plaintiff further contends that

the defendants had deposed the plaintiff “about all claims for

relief set forth in the Amended Complaint including sexual

harassment and FMLA claims.”         See id. at 12.     The plaintiff also

contends that, during her deposition on February 6, 2020, her

claims were clarified as being “sexual harassment, harassment,

disability discrimination, hostile work environment, ‘Sexual

harassment complaint,’ discrimination based on disability and


3 Counsel did not have long to wait. The motion to remand was
filed on March 16, 2020 (ECF No. 5), the defendant filed a brief
in opposition on March 30, 2020 (ECF No. 6), the plaintiff
failed to file a reply due within seven days thereafter, and the
court ruled on April 20, 2020 (ECF No. 9).


                                       8
  Case 2:20-cv-00146 Document 44 Filed 08/27/20 Page 9 of 17 PageID #: 470



gender claims, and FMLA retaliation claim.”         See id. at 12-13;

see also Dep. Tr. at 86:23 to 89:23.


            Gestamp filed a motion to strike the plaintiff’s

memorandum of law on July 29, 2020 in which it argues that the

plaintiff untimely filed its memorandum without seeking an

extension or leave of the court.         See ECF No. 29 ¶¶ 4-5.

Gestamp asserts that the plaintiff fails to set forth any

grounds for why the court’s order denying her motion to remand

prevented her from amending her complaint.         See id. ¶ 7(b)(i).

Gestamp also opposes the addition of claims of disability,

sexual harassment, and public policy violations, which it argues

were not involved in the motion to remand.         See id. ¶¶ 7(b)(ii),

7(c)(ii).   Furthermore, if the plaintiff’s memorandum is not

stricken, Gestamp requests leave to respond to new arguments

made for the first time in the memorandum.         See id. ¶ 7(d).      The

plaintiff did not file a response.


            The plaintiff has failed to show good cause to grant

her motions.   Contrary to the plaintiff’s claim, this case is

not in its “infancy.”     The plaintiff filed its motions for leave

to file an amended complaint more than two years after filing

the original complaint in state court (on April 18, 2018) and

just over one month before the close of discovery (on July 31,

2020).   The plaintiff’s motions were also filed over two months



                                     9
 Case 2:20-cv-00146 Document 44 Filed 08/27/20 Page 10 of 17 PageID #: 471



after the court denied the motion to remand (on April 20, 2020),

and approximately two months after the deadline to amend

pleadings (on April 24, 2020).      That was followed by a

memorandum in support of those motions that was not filed for

still another month.    The plaintiff had ample time to amend her

complaint during the two years that this case has been

litigated, including time to do so before the deadline to amend

pleadings on April 24, 2020.      The plaintiff has demonstrated

clear undue delay.


          Granting the amended complaint at this last stage

would also be highly prejudicial to the defendants.          The

complaint only alleges violations of the West Virginia Human

Rights Act.   See Compl. ¶¶71-72.        No other causes of action are

alleged in the complaint that would give the defendants

sufficient notice of the claims against them.         The plaintiff, in

her complaint, undertook to “reserve” her right to allege

additional claims, including violations of public policy and

sexual harassment, but she did not seek leave from the court to

amend the complaint or otherwise request an extension before the

deadline to amend pleadings expired on April 24, 2020, nor did

she do so for another two months when discovery was to close in

another month or so.    The court determined the existence of the

FMLA claims based on the allegations in the complaint and




                                    10
 Case 2:20-cv-00146 Document 44 Filed 08/27/20 Page 11 of 17 PageID #: 472



plaintiff’s deposition testimony, which gave the defendants

notice of those claims against them before April 24, 2020.


           As of April 24, 2020, the asserted claims in this case

are violations of the West Virginia Human Rights Act for gender

and disability discrimination, and violations of the FMLA for

interference with the plaintiff’s FMLA rights and for wrongful

termination or retaliatory discharge in contravention of the

FMLA.   A claim for failure to accommodate disability may

plausibly be understood as a subset of disability

discrimination.


           Any ambiguity or uncertainty in the claims arises from

plaintiff’s poorly-constructed complaint.         Allowing the

plaintiff to proceed with the proposed added claims in her

motions for leave to file an amended complaint, coming as it

does at such a late stage in the litigation, would be the very

definition of prejudice to the defendants.


           Accordingly, the plaintiff’s first motion for leave to

file an amended complaint is denied as moot inasmuch as a second

motion, with a proposed amended complaint attached, was filed

the next day.   The second motion for leave to file an amended

complaint is denied for lack of good cause based on undue delay

and prejudicial impact.     Finally, Gestamp’s motion to strike the




                                    11
 Case 2:20-cv-00146 Document 44 Filed 08/27/20 Page 12 of 17 PageID #: 473



plaintiff’s delayed memorandum of law is denied as mooted by the

foregoing rulings.



B.   Plaintiff’s Motion to Continue (ECF No. 28)


             The plaintiff filed a Motion to Continue, or in the

Alternative, Leave to File Pleadings Outside Timeframe for Good

Cause Shown on July 21, 2020, in which the plaintiff requests a

continuance to allow more time for discovery and to file

pleadings.    ECF No. 28 ¶ 24.    In the alternative, the plaintiff

requests leave to file pleadings outside the timeframe for good

cause shown, specifically the amended complaint, the memorandum

of law, and/or a reply to Gestamp’s response in opposition to

the plaintiff’s (second) motion for leave to file an amended

complaint.    See id.   Plaintiff’s counsel alleges good cause due

to the COVID-19 pandemic and health issues concerning himself

and family members, which have impeded his work on this case.

See generally ECF No. 28.


             Plaintiff’s counsel specifically advises that he has

had to care for his three young children alone because his ex-

wife underwent a surgical procedure in mid-April 2020 with a

recovery period and bed rest of an unstated duration, and

because he was unable to get a babysitter or to use childcare

services due to COVID-19.     See ECF No. 28-1 ¶¶ 4-9.       Counsel


                                    12
 Case 2:20-cv-00146 Document 44 Filed 08/27/20 Page 13 of 17 PageID #: 474



also says that he has been responsible for homeschooling his

children while schools have been closed since March 2020.            See

id. ¶¶ 4-8.    Counsel further informs that COVID-19 has posed a

heightened health risk to his daughter due to her multiple lung

complications and to himself due to his asthma.          See id. ¶¶ 10,

12.   In addition, counsel notes that his attention deficit

hyperactivity disorder (“ADHD”) has made it difficult for him to

focus on his work while also caring for and homeschooling his

children during the pandemic.      See id. ¶ 13.


           Gestamp opposes the plaintiff’s motion, in part,

because the motion is untimely — being filed nearly three months

after the deadline to amend pleadings — and because the

plaintiff has not set forth good cause.        See ECF No. 31 at 1.

Specifically, Gestamp asserts that the plaintiff has not shown

good cause because “she has not shown she acted with ordinary

diligence in seeking to amend her Complaint.”         Id. at 6.    The

plaintiff did not file a reply.


           The plaintiff has not shown good cause to warrant a

continuance.   While the court is sympathetic to counsel’s




                                    13
    Case 2:20-cv-00146 Document 44 Filed 08/27/20 Page 14 of 17 PageID #: 475



plight, it does not excuse the failure to seek timely an

extension. 4


             The plaintiff’s motion comes almost three months after

the deadline to amend the pleadings.           The plaintiff failed to

file a motion or to request an extension within a time even

close to that deadline.        The COVID-19 pandemic has affected all

cases on the court’s docket, but the court still expects counsel

to exercise diligence in requesting extensions or continuances

within a reasonable time before a given deadline.             The plaintiff

has failed to show that she acted with any semblance of

diligence even after the deadlines set forth in the scheduling

order.     The plaintiff’s motion to continue is therefore denied.



C.     Defendant’s Motion to Extend Dispositive Motion Deadline
       (ECF No. 35) & Joint Motion to Extend Dispositive Motion
       Deadline (ECF No. 39)


             Gestamp filed an unopposed motion to extend the

dispositive motion deadline on August 12, 2020.             See ECF No. 35.

Gestamp asserts that it cannot file a dispositive motion until



4 Counsel also alleges that his paralegal mistakenly removed
dates for this case from counsel’s calendar after mistakenly
believing that this court was closed in accordance with the
order of the West Virginia Supreme Court of Appeals to close
state circuit courts between March and May 2020. See ECF No. 28
¶¶ 2, 13-17. The proffered excuse is unavailing. Counsel is
charged with knowing that this case is in federal court subject
to federal disposition.


                                       14
    Case 2:20-cv-00146 Document 44 Filed 08/27/20 Page 15 of 17 PageID #: 476



the court’s ruling on the plaintiff’s pending motion for leave

to amend the complaint because the ruling will determine which

claims proceed in this action.         See id. ¶ 5. Gestamp requests

that the court extend the dipositive motion deadline to

September 3, 2020 or fourteen (14) days after the court’s ruling

on the plaintiff’s motion for leave to amend the complaint,

whichever is later.       See id. ¶ 6.


             The parties also filed a joint motion to extend the

dispositive motion deadline on August 14, 2020.             See ECF No. 39.

In this joint motion, the parties request that the court extend

the dispositive motion deadline to fourteen (14) days after the

court’s ruling on the plaintiff’s motion for leave to amend the

complaint, or after the completion of three stipulated

depositions outside of the discovery period.            See id. ¶¶ 7-9.


             It is ORDERED that the motions to extend the

dispositive motion deadline be, and they hereby are, granted.

The dispositive motion deadline is extended to September 11,

2020. 5   Other than the new response deadline of September 25,

2020 and the new reply deadline of October 2, 2020, the

remainder of the case shall proceed as scheduled.




5 On August 18, 2020, the court granted an extension of the
dispositive motion deadline to August 28, 2020 while it decided
the present motions. See ECF No. 42.


                                       15
 Case 2:20-cv-00146 Document 44 Filed 08/27/20 Page 16 of 17 PageID #: 477



                             IV.   Conclusion


              Accordingly, it is ORDERED that:


(1)   The plaintiff’s first Motion for Leave to File Amended

      Complaint or in the Alternative, Plaintiff’s Second Motion

      to Remand (ECF No. 19) be, and it hereby is, denied as

      moot;


(2)   The plaintiff’s second Motion for Leave to File Amended

      Complaint or in the Alternative, Plaintiff’s Second Motion

      to Remand (ECF No. 21) be, and it hereby is, denied;


(3)   The plaintiff’s Motion to Continue, or in the Alternative,

      Leave to File Pleadings Outside Timeframe for Good Cause

      Shown (ECF No. 28) be, and it hereby is, denied;


(4)   Gestamp’s motion to strike the plaintiff’s memorandum of

      law (ECF No. 29) be, and it hereby is, denied as moot; and


(5)   Gestamp’s motion to extend the dispositive motion deadline

      (ECF No. 35) and the parties’ joint motion to extend the

      dispositive motion deadline (ECF No. 39) be, and they

      hereby are, granted, and the dispositive motion deadline is

      extended to September 11, 2020, with responses due

      September 25, 2020 and replies due October 2, 2020.          The

      remainder of the case shall proceed as scheduled.



                                    16
 Case 2:20-cv-00146 Document 44 Filed 08/27/20 Page 17 of 17 PageID #: 478



          The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and to any

unrepresented parties.


                                  ENTER: August 27, 2020




                                    17
